DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. Claim 3 recites the limitation "said is formed" in line 1. It is unclear what “said” is being referred to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor US4128974.
Claim 1. Taylor discloses a gutter system comprising: a building gutter main body configured for attachment to a building having three sides, an interior side (21), a bottom (22) and an exterior side (10), whereby the sides defining an interior cavity (8); a water inlet (between 10e and 21a) configured for placement on a building, said inlet constructed and arranged to receive water flowing by gravity from said building into said cavity (Fig.1); a one or more discharge openings (20) formed on said exterior side defining a water overflow channel (10c); and a water overflow outlet (denoted by 1ob) resultant from water flowing through said discharge openings (20), said outlet positioned distal and away from said interior side configured to direct waterflow from said waterflow channels (Fig.4).

Claim 2. Taylor discloses flanges (10e) positioned distal to said building (Fig.4).

Claim 3 as best understood. Taylor discloses said is formed of a single unitary piece of material. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial.  For instance, drawings in a utility patent can anticipate or make obvious the claimed invention.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).

Claim 4. Taylor discloses said one or more discharge openings formed by roll forming machines, punching machines, press brakes, drilling flat metal before forming, breaking, or combinations thereof. The claim is a product by process claim and the one or more discharge openings does not depend on the process of making it.  The product-by-process limitation " openings formed by roll forming machines, punching machines, press brakes, drilling flat metal before forming, breaking, or combinations thereof"  would not be expected to impart distinctive structural characteristics to the gutter.  Therefore, the claimed discharge opening is not a different and unobvious discharge openings from Taylor.  

Claim 5. Taylor discloses said one or more discharge openings one or more discharge openings are positioned below said water inlet (as shown in Fig.4).

Claim 6. Taylor discloses a gutter system consisting of: a building gutter main body configured for attachment to a building formed of a single unitary piece of material having three sides, an interior side (21), a bottom (22) and an exterior side (10), whereby the sides defining an interior cavity (8); a water inlet (between 10e and 21a) configured for placement on a building (Fig.1), said inlet constructed and arranged to receive water flowing by gravity from said building into said cavity; a one or more discharge openings (20) formed on said exterior side defining a water overflow channel (10c), said one or more discharge openings formed by roll forming machines, punching machines, press brakes, drilling flat metal before forming, breaking, or combinations thereof; and a water overflow outlet (denoted by 10b) resultant from water flowing through said discharge openings, said outlet positioned distal and away from said interior side configured to direct waterflow from said waterflow channels (Fig.4).
	Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. The origin of the drawing is immaterial.  For instance, drawings in a utility patent can anticipate or make obvious the claimed invention.  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (See MPEP 2125).
The claim is a product by process claim and the one or more discharge openings does not depend on the process of making it.  The product-by-process limitation " openings formed by roll forming machines, punching machines, press brakes, drilling flat metal before forming, breaking, or combinations thereof"  would not be expected to impart distinctive structural characteristics to the gutter.  Therefore, the claimed discharge opening is not a different and unobvious discharge openings from Taylor.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633